DEREK LEWIS,                                            )
                                                        )
                             Appellant,                 )
                                                        )
           vs.                                          )     No. SD33692
                                                        )     Filed: December 16, 2015
STATE OF MISSOURI,                                      )
                                                        )
                             Respondent.                )


                    APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                                   Honorable Calvin R. Holden, Circuit Judge

REVERSED AND REMANDED WITH DIRECTIONS

           Derek Lewis (“Lewis”) appeals from the judgment of the motion court denying his

amended Rule 29.15 1 motion to set aside his conviction of statutory sodomy in the first degree.

See § 566.062. 2 Because the motion court failed to conduct an independent inquiry into whether

Lewis was abandoned by post-conviction counsel following counsel’s untimely amended post-

conviction motion, we reverse and remand for further proceedings.



1
    All rule references are to Missouri Court Rules (2015).
2
 All references to section 566.062 are to RSMo Cum.Supp. (2006). All other references to statutes are to RSMo
2000.
           We set forth only those facts necessary to complete our review. 3 In doing so, we view

the evidence in the light most favorable to the motion court’s judgment. McCauley v. State, 380
S.W.3d 657, 659 (Mo.App. S.D. 2012).

           Lewis was tried before a jury on February 8, 2011, found guilty of statutory sodomy in

the first degree, pursuant to section 566.062, and was sentenced to 30 years’ imprisonment. This

Court affirmed Lewis’ conviction and sentence on direct appeal, with mandate being issued on

November 26, 2012. State v. Lewis, 388 S.W.3d 252 (Mo.App. S.D. 2012) (Lewis I).

           We are compelled, under Moore v. State, 458 S.W.3d 822, 825 (Mo. banc 2015), to

examine the issue of timeliness of Lewis’ motion for post-conviction relief. Lewis’ pro se

motion for post-conviction relief was timely filed. 4                     A public defender was appointed to

represent Lewis on February 4, 2013, so that counsel’s amended motion was due within 60 days

pursuant to Rule 29.15(g). However, counsel was granted an additional 30 days to file an

amended motion, and the motion was, therefore, due on May 6, 2013. 5 The amended motion

was not filed until seven months later on December 4, 2013, along with a motion asking the

court to consider the amended motion as timely filed. The State concedes there is no record the

motion court took any action on this latter motion.

           The motion court failed to conduct an independent inquiry into whether Lewis was

abandoned by appointed counsel, as it was required to do where, as here, the amended motion

was filed late thereby raising a presumption of abandonment. Id.




3
    For a more thorough recitation of the relevant facts of this case, see Lewis I.
4
 Lewis had 90 days from this Court’s mandate issued on November 26, 2012, to file his pro se motion. Rule
29.15(b). Lewis’ pro se motion was filed on January 30, 2013, making it timely.
5
    The 90th day from February 4, 2013, was May 5, 2013, which fell on a Sunday.


                                                              2
       Pursuant to Moore, we must “reverse the motion court’s decision outright, and remand

the matter for a determination of abandonment and further proceedings consistent with the

motion court’s inquiry.” Mann v. State, ___S.W.3d___, *4, 2015 WL 6927149 (Nov. 10, 2015);

accord Lomax v. State, 471 S.W.3d 358, 359 (Mo.App. E.D. 2015).

       The judgment of the motion court is reversed and remanded for further proceedings

consistent with this opinion.


WILLIAM W. FRANCIS, JR., J. – AUTHOR

DON E. BURRELL, P.J. - Concurs

GARY W. LYNCH, J. - Concurs




                                            3